                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                       AT NASHVILLE

 NICHOLAS ENNIS, FIREARMS POLICY            )
 COALITION, INC., and FIREARMS              )
 POLICY FOUNDATION,                         )
                                            )
         Plaintiffs,                        )
                                            )
 v.                                         )                    Civil Action No. 3:20-cv-805
                                            )
 COUNTY OF SUMNER, TENNESSEE;               )                    Chief Judge Waverly D. Crenshaw
 ANTHONY HOLT in his official capacity as )                      Mag. Judge Barbara D. Holmes
 County Executive and County Mayor of       )
 Sumner County, TN; ROY “SONNY”             )                    JURY DEMAND
 WEATHERFORD in his official capacity as )
 Sumner County Sheriff; CHRIS SANFORD )
 in his individual and official capacities, )
 KYLE MAHANEY in his individual and         )
 official capacities; JUSTIN DOWNS in his   )
 individual and official capacities; and    )
 CARL EDISON in his individual and          )
 official capacities,                       )
                                            )
         Defendants.                        )


                                                ANSWER

         Come now Defendants County of Sumner, Tennessee, Anthony Holt, Roy “Sonny”

Weatherford, Chris Sanford, Kyle Mahaney, Justin Downs, and Carl Edison (collectively,

“Defendants”), and for their Answer to Plaintiffs’ Complaint for Declaratory, Injunctive, and Other

Relief, state as follows:

                                           INTRODUCTION

         1.          Defendants are without knowledge or information sufficient to admit or deny the

allegations contained in the first sentence of Paragraph 1, and such allegations are therefore denied

and strict proof demanded thereof. The second sentence of Paragraph 1 lacks specificity to assess

the nature of the allegations alleged, if any, and accordingly, Defendants deny the same and

                                                    1
822520.1/020200106
     Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 1 of 18 PageID #: 79
demand strict proof thereof. The remainder of Paragraph 1 contains statements of law and/or legal

conclusions to which no response is required. To the extent this paragraph alleges any negligence,

violations of rights, or other wrongdoing against Defendants, such negligence, violation of rights,

or other wrongdoing is denied, and strict proof demanded thereof.

         2.          Paragraph 2 contains statements of law and/or legal conclusions to which no

response is required. To the extent this paragraph alleges any negligence, violations of rights, or

other wrongdoing against Defendants, such negligence, violation of rights, or other wrongdoing is

denied, and strict proof demanded thereof.

         3.          The first sentence of Paragraph 3 is denied. The second sentence of Paragraph 3 is

denied as written. Defendants admit that Plaintiff Ennis was leaving a gas station when he was

issued a citation for a violation of Tenn. Code Ann. § 55-8-187, which was later dismissed. The

remaining allegations contained in the second sentence of Paragraph 3 are denied. The third

sentence of Paragraph 3 is denied. To the extent this paragraph alleges any negligence, violations

of rights, or other wrongdoing against Defendants, such negligence, violation of rights, or other

wrongdoing is denied, and strict proof demanded thereof.

         4.          Paragraph 4 is admitted to the extent it describes the nature of Plaintiffs’ suit against

Defendants. Defendants deny that either Plaintiff Firearms Policy Coalition, Inc. (“FPC”) or

Plaintiff Firearms Policy Foundation (“FPF”) have standing to bring the causes of action alleged.

To the extent this paragraph alleges any negligence, violations of rights, or other wrongdoing

against Defendants, such negligence, violation of rights, or other wrongdoing is denied, and strict

proof demanded thereof. Defendants further deny that Plaintiffs are entitled to the relief sought,

or any relief.




822520.1/020200106

                                      2
     Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 2 of 18 PageID #: 80
                                               PLAINTIFFS

         5.          Defendants are without knowledge or information sufficient to admit or deny the

allegations contained in Paragraph 5, and such allegations are therefore denied and strict proof

demanded thereof. Defendants deny Plaintiffs’ constitutional rights were violated.

         6.          Defendants are without knowledge or information sufficient to admit or deny the

allegations contained in Paragraph 6, and such allegations are therefore denied and strict proof

demanded thereof. Defendants deny Plaintiff FPC has standing to bring this lawsuit.

         7.          Defendants are without knowledge or information sufficient to admit or deny the

allegations contained in Paragraph 7, and such allegations are therefore denied and strict proof

demanded thereof. Defendants deny Plaintiff FPF has standing to bring this lawsuit.

         8.          The first sentence of Paragraph 8 is denied. Defendants further deny that either

Plaintiff FPC or Plaintiff FPF has standing to bring the causes of action alleged. Defendants are

without knowledge or information sufficient to admit or deny the remaining allegations contained

in Paragraph 8, and such allegations are therefore denied and strict proof demanded thereof.

         9.          Admitted that Plaintiff Ennis brings this cause of action on behalf of himself.

Defendants deny that Plaintiff Ennis has standing to bring this cause of action in a representative

capacity and/or on behalf of any alleged class of individuals. Defendants are without knowledge

or information sufficient to admit or deny the remaining allegations contained in Paragraph 9, and

such allegations are therefore denied and strict proof demanded thereof.

         10.         Defendants deny that either Plaintiff FPC or Plaintiff FPF has standing to bring the

causes of action alleged. Defendants are without knowledge or information sufficient to admit or

deny the remaining allegations contained in the first sentence in Paragraph 10. The allegations

contained in the second sentence of Paragraph 10 are denied.



822520.1/020200106

                                      3
     Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 3 of 18 PageID #: 81
         11.         Defendants deny that any of the Plaintiffs have standing to bring the causes of

action alleged in a representative capacity and/or on behalf of any alleged class of individuals.

Defendants further deny that Plaintiffs are entitled to the relief sought, or any relief.

                                              DEFENDANTS

         12.         Paragraph 12 contains statements of law and/or legal conclusions to which no

response is required. The factual allegations contained in Paragraph 12 are admitted.

         13.         Paragraph 13 contains statements of law and/or legal conclusions to which no

response is required. The factual allegations contained in Paragraph 13 are admitted. Defendants

further aver that Plaintiffs’ claims against Defendant Holt in his official capacity are redundant

and should be dismissed as duplicative of the claims against Defendant Sumner County.

         14.         The factual allegations contained in Paragraph 14 are admitted. Defendants further

aver that Plaintiffs’ claims against Defendant Weatherford in his official capacity are redundant

and should be dismissed as duplicative of the claims against Defendant Sumner County. The

remainder of this paragraph contains statements of law and/or legal conclusions to which no

response is required.

         15.         Admitted.   Defendants further aver that Plaintiffs’ claims against Defendant

Sanford in his official capacity are redundant and should be dismissed as duplicative of the claims

against Defendant Sumner County.

         16.         Admitted.   Defendants further aver that Plaintiffs’ claims against Defendant

Mahaney in his official capacity are redundant and should be dismissed as duplicative of the claims

against Defendant Sumner County.

         17.         Admitted. Defendants further aver that Plaintiffs’ claims against Defendant Downs

in his official capacity are redundant and should be dismissed as duplicative of the claims against

Defendant Sumner County.
822520.1/020200106

                                      4
     Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 4 of 18 PageID #: 82
         18.         Admitted. Defendants further aver that Plaintiffs’ claims against Defendant Edison

in his official capacity are redundant and should be dismissed as duplicative of the claims against

Defendant Sumner County.

                                     JURISDICTION AND VENUE

         19.         Admitted that jurisdiction is proper in this Court as to Plaintiff Ennis’s claims

brought on his own behalf.            However, to the extent this paragraph alleges subject matter

jurisdiction over Plaintiffs Ennis, FPC, and FPF’s claims allegedly brought in a representative

capacity and/or on behalf of any alleged class of individuals, Defendants deny that Plaintiffs have

standing to bring such claims and, therefore, subject matter jurisdiction over those claims is denied.

Defendants further deny that Plaintiffs are entitled to the relief sought, or any relief.

         20.         Admitted that jurisdiction is proper in this Court as to Plaintiff Ennis’s claims

brought on his own behalf.            However, to the extent this paragraph alleges subject matter

jurisdiction over Plaintiffs Ennis, FPC, and FPF’s claims allegedly brought in a representative

capacity and/or on behalf of any alleged class of individuals, Defendants deny that Plaintiffs have

standing to bring such claims and, therefore, subject matter jurisdiction over their claims is denied.

Defendants further deny that Plaintiffs are entitled to the relief sought, or any relief.

         21.         Admitted that venue is proper in this Court. Defendants deny Plaintiffs FPC and

FPF have standing to bring this lawsuit.

                      FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

         22.         Defendants are without knowledge or information sufficient to admit or deny the

allegations contained in Paragraph 22, and such allegations are therefore denied and strict proof

demanded thereof. Defendants state that the determination of whether Plaintiff Ennis’s actions

were “lawful and innocuous” calls for a legal conclusion to which no response is required.



822520.1/020200106

                                      5
     Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 5 of 18 PageID #: 83
         23.         The referenced exhibit speaks for itself. To the extent this paragraph alleges any

negligence, violations of rights, or other wrongdoing against Defendants, such negligence,

violation of rights, or other wrongdoing is denied, and strict proof demanded thereof.

         24.         Admitted that Plaintiff Ennis was at a gas station in Sumner County, Tennessee at

approximately 5:04 p.m. on September 25, 2019.                Defendants are without knowledge or

information sufficient to admit or deny the remaining allegations contained in Paragraph 24, and

such allegations are therefore denied and strict proof demanded thereof.

         25.         Defendants are without knowledge or information sufficient to admit or deny the

allegations contained in Paragraph 25, and such allegations are therefore denied and strict proof

demanded thereof.

         26.         Defendants are without knowledge or information sufficient to admit or deny the

allegations contained in Paragraph 26, and such allegations are therefore denied and strict proof

demanded thereof.

         27.         Paragraph 27 is admitted to the extent that Plaintiff Ennis was not pulled over or

cited for any moving violations. Defendants are without knowledge or information sufficient to

admit or deny the remaining allegations contained in Paragraph 27, and such allegations are

therefore denied and strict proof demanded thereof.

         28.         Paragraph 28 is admitted to the extent that Plaintiff Ennis was pulled over by

Deputy Sanford in his SCSO patrol car, which had its lights activated. Defendants are without

knowledge or information sufficient to admit or deny the remaining allegations contained in

Paragraph 28, and such allegations are therefore denied and strict proof demanded thereof.

         29.         Paragraph 29 contains hearsay and therefore calls for Defendants to make a legal

conclusion to which no response is required. Defendants are without knowledge or information

sufficient to admit or deny the allegations contained in the third sentence of Paragraph 29, and
822520.1/020200106

                                      6
     Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 6 of 18 PageID #: 84
such allegations are therefore denied and strict proof demanded thereof. It is admitted that Plaintiff

Ennis was able to speak with a supervisor. To the extent this paragraph alleges any negligence,

violations of rights, or other wrongdoing against Defendants, such negligence, violation of rights,

or other wrongdoing is denied, and strict proof demanded thereof.

         30.         Admitted.

         31.         Admitted. To the extent this paragraph alleges any negligence, violations of rights,

or other wrongdoing against Defendants, such negligence, violation of rights, or other wrongdoing

is denied, and strict proof demanded thereof.

         32.         Admitted that Defendant Sanford issued the citation to Plaintiff Ennis as described.

To the extent this paragraph alleges any negligence, violations of rights, or other wrongdoing

against Defendants, such negligence, violation of rights, or other wrongdoing is denied, and strict

proof demanded thereof.

         33.         Paragraph 33 contains statements of law and/or legal conclusions to which no

response is required.

         34.         Paragraph 34 contains statements of law and/or legal conclusions to which no

response is required.

         35.         Paragraph 35 contains statements of law and/or legal conclusions to which no

response is required. Footnote 1 to Paragraph 35 also contains statements of law and/or legal

conclusions to which no response is required. Footnote 2 to Paragraph 35 is denied.

         36.         Admitted. To the extent this paragraph alleges any negligence, violations of rights,

or other wrongdoing against Defendants, such negligence, violation of rights, or other wrongdoing

is denied, and strict proof demanded thereof. Footnote 3 to Paragraph 36 contains statements of

law and/or legal conclusions to which no response is required. The remainder of Footnote 3 is

admitted.
822520.1/020200106

                                      7
     Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 7 of 18 PageID #: 85
         37.         Admitted.

         38.         Paragraph 38 is admitted to the extent that Plaintiff Ennis contacted the SCSO.

Denied that Plaintiff Ennis spoke to Defendant Mahaney on that date. Defendants are without

knowledge or information sufficient to admit or deny the remaining allegations contained in

Paragraph 38, and such allegations are therefore denied and strict proof demanded thereof. To the

extent this paragraph alleges any negligence, violations of rights, or other wrongdoing against

Defendants, such negligence, violation of rights, or other wrongdoing is denied, and strict proof

demanded thereof.

         39.         Paragraph 39 contains hearsay and therefore calls for Defendants to make a legal

conclusion to which no response is required. To the extent this paragraph alleges any negligence,

violations of rights, or other wrongdoing against Defendants, such negligence, violation of rights,

or other wrongdoing is denied, and strict proof demanded thereof.

         40.         The referenced exhibit speaks for itself. To the extent this paragraph alleges any

negligence, violations of rights, or other wrongdoing against Defendants, such negligence,

violation of rights, or other wrongdoing is denied, and strict proof demanded thereof.

         41.         Paragraph 41 contains hearsay and therefore calls for Defendants to make a legal

conclusion to which no response is required. To the extent this paragraph alleges any negligence,

violations of rights, or other wrongdoing against Defendants, such negligence, violation of rights,

or other wrongdoing is denied, and strict proof demanded thereof.

         42.         Denied as written. Defendants deny that Plaintiff Ennis suffered any damages or

injuries or that any damages or injuries alleged in this paragraph were directly or proximately

caused by any alleged actions of Defendants. Defendants further state that Plaintiff Ennis was

under prosecution for approximately three months by the State of Tennessee, not Defendants. The

duration of this prosecution was lengthened by continuances, at least one of which was a result of
822520.1/020200106

                                      8
     Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 8 of 18 PageID #: 86
an Agreed Order between Plaintiff Ennis and the State. Defendants are without knowledge or

information sufficient to admit or deny what actions Plaintiffs took during the prosecution, and

such allegations are therefore denied and strict proof demanded thereof. It is admitted the State

abandoned the matter nolle prosequi on January 3, 2020.

         43.         Defendants are without knowledge or information sufficient to admit or deny the

allegations contained in Paragraph 43, and such allegations are therefore denied and strict proof

demanded thereof. Defendants deny that Plaintiff Ennis suffered any damages or injuries or that

any alleged damages or injuries alleged in this paragraph were directly or proximately caused by

any alleged actions of Defendants. To the extent this paragraph alleges any negligence, violations

of rights, or other wrongdoing against Defendants, such negligence, violation of rights, or other

wrongdoing is denied, and strict proof demanded thereof.

         44.         Defendants are without knowledge or information sufficient to admit or deny the

allegations contained in Paragraph 44, and such allegations are therefore denied and strict proof

demanded thereof.

         45.         The first sentence of Paragraph 45 is denied. Defendants are without knowledge or

information sufficient to admit or deny what actions Plaintiff Ennis will take with his sticker, and

such allegations are therefore denied and strict proof demanded thereof. The second sentence of

Paragraph 45 lacks specificity to assess the nature of the allegations alleged, if any, and

accordingly, Defendants deny the same and demand strict proof thereof. Moreover, Defendants

deny that Plaintiff Ennis has standing to bring this cause of action in a representative capacity

and/or on behalf of any alleged class of individuals. Defendants further deny that Plaintiffs are

entitled to the relief sought, or any relief.




822520.1/020200106

                                      9
     Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 9 of 18 PageID #: 87
                                         CLAIMS FOR RELIEF

           COUNT I: DEPRIVATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983

                                 UNCONSTITUTIONAL SEIZURE
                        (U.S. CONST., FOURTH & FOURTEENTH AMENDS.;
                                    TENN. CONST. ART. 1, § 7)

         46.         Defendants incorporate by reference each preceding paragraph as though fully set

forth herein.

                       A.      Clearly Established Fourth Amendment Principles

         47.         Paragraph 47 contains statements of law and/or legal conclusions to which no

response is required.

         48.         Paragraph 48 contains statements of law and/or legal conclusions to which no

response is required.

         49.         Paragraph 49 contains statements of law and/or legal conclusions to which no

response is required.

         50.         Paragraph 50 contains statements of law and/or legal conclusions to which no

response is required.

         51.         Paragraph 51 contains statements of law and/or legal conclusions to which no

response is required.

                        B.      Clearly Established First Amendment Principles

         52.         Paragraph 52 contains statements of law and/or legal conclusions to which no

response is required.

         53.         Paragraph 53 contains statements of law and/or legal conclusions to which no

response is required.

         54.         Paragraph 54 contains statements of law and/or legal conclusions to which no

response is required.
822520.1/020200106

                                     10
    Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 10 of 18 PageID #: 88
         55.         Paragraph 55 contains statements of law and/or legal conclusions to which no

response is required.

         56.         Paragraph 56 contains statements of law and/or legal conclusions to which no

response is required.

         57.         Paragraph 57 contains statements of law and/or legal conclusions to which no

response is required.

        C.       The Traffic Stop, Detention, and Charging of a Crime Were Objectively
                       Unreasonable Under the Clearly Established Law

         58.         The allegations contained in Paragraph 58 are denied.     Footnote 4 contains

statements of law and/or legal conclusions to which no response is required.

         59.         Paragraph 59 contains statements of law and/or legal conclusions to which no

response is required. To the extent this paragraph alleges any negligence, violations of rights, or

other wrongdoing against Defendants, such negligence, violation of rights, or other wrongdoing is

denied, and strict proof demanded thereof.

         60.         Paragraph 60 contains statements of law and/or legal conclusions to which no

response is required. To the extent this paragraph alleges any negligence, violations of rights, or

other wrongdoing against Defendants, such negligence, violation of rights, or other wrongdoing is

denied, and strict proof demanded thereof.

         61.         Paragraph 61 contains statements of law and/or legal conclusions to which no

response is required. To the extent this paragraph alleges any negligence, violations of rights, or

other wrongdoing against Defendants, such negligence, violation of rights, or other wrongdoing is

denied, and strict proof demanded thereof.

         62.         Paragraph 62 contains statements of law and/or legal conclusions to which no

response is required. Defendants deny the allegations in the last sentence of this paragraph.

822520.1/020200106

                                     11
    Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 11 of 18 PageID #: 89
                D.         All Defendants Are Liable for the Constitutional Violations

         63.         Defendants deny that Plaintiff Ennis suffered any damages or injuries or that any

damages or injuries alleged in this paragraph were directly or proximately caused by any alleged

actions of Defendants. Defendants further aver that Plaintiffs’ claims against the individual

Defendants in their official capacities are redundant and should be dismissed as duplicative of the

claims against Defendant Sumner County.

         64.         Denied. Defendants deny that Plaintiff Ennis suffered any damages or injuries or

that any damages or injuries alleged in this paragraph were directly or proximately caused by any

alleged actions of Defendants.            Defendants further aver that Plaintiffs’ claims against the

individual Defendants in their official capacities are redundant and should be dismissed as

duplicative of the claims against Defendant Sumner County.

         65.         Admitted. To the extent this paragraph alleges any negligence, violations of rights,

or other wrongdoing against Defendants, such negligence, violation of rights, or other wrongdoing

is denied, and strict proof demanded thereof.

         66.         Admitted, except that Defendants deny any constitutional violation took place.

Further, Defendants aver that the State, and not Sumner County, prosecuted Plaintiff Ennis.

         67.         Paragraph 67 is admitted to the extent that it describes the traffic stop and citation

received by Plaintiff Ennis. The email contained in Exhibit B speaks for itself. To the extent this

paragraph alleges any negligence, violations of rights, or other wrongdoing against Defendants,

such negligence, violation of rights, or other wrongdoing is denied, and strict proof demanded

thereof. Further, Paragraph 67 contains hearsay and therefore calls for Defendants to make a legal

conclusion to which no response is required.




822520.1/020200106

                                     12
    Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 12 of 18 PageID #: 90
         68.         Denied as written. The first and second sentences are admitted to the extent that

Defendant Edison did not “intervene” with the charge. The remainder of Paragraph 68 is denied.

Defendants deny that any constitutional violation took place.

         69.         The allegations contained in Paragraph 69 are denied.

         70.         Defendants are without knowledge or information sufficient to admit or deny the

allegations regarding other enforcement under the same statute, and such allegations are therefore

denied and strict proof demanded thereof. Defendants deny that any constitutional violation took

place.

         71.         Paragraph 71 contains statements of law and/or legal conclusions to which no

response is required. Further, Defendants deny any constitutional violation took place.

         72.         The allegations contained in Paragraph 72 are denied.

         73.         Paragraph 73 contains statements of law and/or legal conclusions to which no

response is required. Further, Defendants deny any constitutional violation took place.

         74.         The allegations contained in Paragraph 74 are denied.

         75.         The allegations contained in Paragraph 75 are denied. Defendants specifically aver

that Plaintiff Ennis was not charged under Tenn. Code Ann. § 39-17-901, and further deny that

Plaintiff Ennis suffered any damages or injuries or that any damages or injuries alleged in this

paragraph were directly or proximately caused by any alleged actions of Defendants. Moreover,

Defendants deny that Plaintiff Ennis has standing to bring this cause of action in a representative

capacity and/or on behalf of any alleged class of individuals.

         76.         Defendants deny that Plaintiff Ennis suffered any damages or injuries or that any

damages or injuries alleged in this paragraph were directly or proximately caused by any alleged

actions of Defendants. Moreover, Defendants deny that Plaintiff Ennis has standing to bring this



822520.1/020200106

                                     13
    Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 13 of 18 PageID #: 91
cause of action in a representative capacity and/or on behalf of any alleged class of individuals.

Defendants further deny that Plaintiffs are entitled to the relief sought, or any relief.

          COUNT II: DEPRIVATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983

                               FREE SPEECH RIGHTS VIOLATIONS
                         (U.S. CONST., FIRST & FOURTEENTH AMENDS.;
                                   TENN. CONST., ART. 1, § 19)

         77.         Defendants incorporate by reference each preceding paragraph as though fully set

forth herein.

         78.         The allegations contained in Paragraph 78 are denied.

         79.         The first sentence of paragraph 79 is denied. The remainder of Paragraph 79

contains statements of law and/or legal conclusions to which no response is required.

         80.         Paragraph 80 contains statements of law and/or legal conclusions to which no

response is required.

         81.         Paragraph 81 contains statements of law and/or legal conclusions to which no

response is required. To the extent this paragraph alleges any negligence, violations of rights or

wrongdoing on the part of Defendants, such negligence, violation of rights or wrongdoing is denied

and strict proof demanded thereof.

         82.         The allegations contained in Paragraph 82 are denied.

         83.         The first sentence of Paragraph 83 is denied as written. The email contained in

Exhibit B speaks for itself. The second sentence of Paragraph 83 is admitted. The third sentence

is admitted to the extent that Defendant Edison did not “intervene” with the charge; however, the

remainder of the third sentence is denied. The fourth and fifth sentences of Paragraph 83 are

denied as written. The sixth sentence is denied. Further, Paragraph 83 contains hearsay and

therefore calls for Defendants to make a legal conclusion to which no response is required.

         84.         The allegations contained in Paragraph 84 are denied.
822520.1/020200106

                                     14
    Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 14 of 18 PageID #: 92
         85.         The allegations contained in Paragraph 85 are denied.

         86.         The allegations contained in Paragraph 86 are denied. Defendants specifically aver

that Plaintiff Ennis was not charged under Tenn. Code Ann. § 39-17-901, and further aver that

Plaintiff Ennis suffered any damages or injuries or that any damages or injuries alleged in this

paragraph were directly or proximately caused by any alleged actions of Defendants. Moreover,

Defendants deny that Plaintiff Ennis has standing to bring this cause of action in a representative

capacity and/or on behalf of any alleged class of individuals.

         87.         Defendants deny that Plaintiff Ennis suffered any damages or injuries or that any

damages or injuries alleged in this paragraph were directly or proximately caused by any alleged

actions of Defendants. Moreover, Defendants deny that Plaintiff Ennis has standing to bring this

cause of action in a representative capacity and/or on behalf of any alleged class of individuals.

Defendants further deny that Plaintiffs are entitled to the relief sought, or any relief, including the

request for injunctive relief.

         88.         Defendants deny that Plaintiffs are entitled to the relief requested in their Request

for Relief, or any relief.

         89.         Any allegations not previously admitted or denied are hereby denied, and strict

proof demanded thereof.

                              SPECIAL AND AFFIRMATIVE DEFENSES

         1.          Plaintiffs fail to state a claim upon which relief can be granted.

         2.          Plaintiff FPC’s claims are barred by its lack of standing and accordingly the Court

lacks subject matter jurisdiction over its claims.

         3.          Plaintiff FPF’s claims are barred by its lack of standing and accordingly the Court

lacks subject matter jurisdiction over its claims.



822520.1/020200106

                                     15
    Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 15 of 18 PageID #: 93
         4.          Plaintiff Ennis’s claims in a representative capacity and/or on behalf of any alleged

class of individuals are barred by his lack of standing and accordingly the Court lacks subject

matter jurisdiction over such claims.

         5.          Plaintiffs’ claims against the individual Defendants in their official capacities are

redundant and should be dismissed as duplicative of the claims against Defendant Sumner County.

         6.          Defendants are entitled to the defense of qualified immunity.

         7.          Plaintiffs’ Complaint fails to state that it is the first request for extraordinary relief.

         8.          Plaintiffs have failed to establish that they are entitled to injunctive relief.

         9.          Defendants aver that their policies and procedures are appropriate.

         10.         Plaintiffs are solely responsible for the alleged damages or injuries claimed in this

Complaint.

         11.         Defendants did not make the decision to prosecute Plaintiff Ennis.                    Any

prosecutorial decisions were made by the State of Tennessee. To the extent Plaintiffs believe the

prosecution was inappropriate, such allegations must be made against the State, and not the

Defendants.

         WHEREFORE, Defendants, having answered Plaintiffs’ Complaint, pray as follows:

         1.          That Plaintiffs’ Complaint be dismissed and judgment be entered for Defendants;

         2.          That Plaintiffs be compelled to reimburse Defendants for their attorneys’ fees,

costs, and expenses incurred in defending this matter; and

         3.          For any such other and further relief as in the interest of justice may require.




822520.1/020200106

                                     16
    Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 16 of 18 PageID #: 94
                                     Respectfully submitted,


                                     /s/ Thomas B. Russell
                                     Leah May Dennen, #12711
                                     Sumner County Law Director
                                     Benjamin C. Allen, #35923
                                     355 North Belvedere Drive, Room 303
                                     Gallatin, TN 37066
                                     615-451-6060
                                     LeahMay@sumnercountytn.gov
                                     Ben@sumnercountytn.gov

                                     Thomas B. Russell, #26011
                                     Sarah L. Locker, #31994
                                     GULLETT SANFORD ROBINSON & MARTIN PLLC
                                     150 Third Avenue South, Suite 1700
                                     Nashville, TN 37201
                                     615-244-4994
                                     trussell@gsrm.com; slocker@gsrm.com

                                     Attorneys for Defendants




822520.1/020200106

                                     17
    Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 17 of 18 PageID #: 95
                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of October, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

           Eugene Volokh                             Michael Sousa
           385 Charles E. Young Dr. E.               3232 Governor Drive, Suite A
           Los Angeles, CA 90095                     San Diego, CA 92122
           volokh@law.ucla.edu                       msousa@msousalaw.com

           Attorney for Plaintiffs                   Attorney for Plaintiffs

           Lloyd R. Tatum                            Raymond DiGuiseppe
           Tatum & Tatum                             The DiGuiseppe Law Firm, P.C.
           P O Box 293                               4320 Southport-Supply Road, Suite 300
           124 E Main Street                         Southport, NC 28461
           Henderson, TN 38340                       law.rmd@gmail.com
           lloydtatum1@yahoo.com
                                                     Attorneys for Plaintiffs
           Attorneys for Plaintiffs


                                               /s/ Thomas B. Russell




822520.1/020200106

                                     18
    Case 3:20-cv-00805 Document 16 Filed 10/15/20 Page 18 of 18 PageID #: 96
